Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6 and 8-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Querner et al (US2013/0116351) in view of Wang (CN107970907A) (For applicant’s convenience, Machine translation has been provided for citations) and Frohning (US4368142). 
Querner et al teaches a process of producing a catalyst comprising contacting a porous support material of hydrotalcite powder with a solid fusible metal salt (para. [0040], [0078]), then intimately mixing such support material together with hydrotalcite powder with fusible metal salt for more than 30 minutes forming a solid mixture (para. [0081]), wherein the fusible metal salt preferably comprises at least one nickel nitrate hexahydrate or cobalt nitrate hexahydrate (para. [0050], claim 4), melting the fusible metal salt in the solid mixture at temperature range of 50 to 140 ºC (para. [0069]-[0071], claim 1), calcining the melted  fusible metal salt deposited hydrotalcite powder at temperature  of 500 to 1000 ºC in the presence of oxygen comprising atmosphere (para. [0071], [0088], claim 1, 5).   Querner et al. further discloses melting process, rotation and air stream being applied for stirring (para. [0117]).   Querner et al. also discloses such fusible metal salt being further heated preferably at rate about 5 ºC/min from fusible metal salt melting temperature (e.g. 80 ºC) to a lower calcining temperature of 100 to 500 ºC (para. [0116]-[0117]),  therefore, heating the solid mixture from a melting point to 200 ºC would take about 20-30 min.  Querner et al. also specifically teaches the metal salt to support material weight ratio being 0.69 (para. [0116]). 
Regarding claim 1, Querner et al. does not expressly teach the support being silica-alumina. 
However, Wang teaches a catalyst for methanation comprising at least one of active component selected from nickel oxide, cobalt oxide etc. and carrier comprising at least one selected from a group consisting of alumina, zirconia, magnesium oxide, barium oxide, hydrotalcite, cement, spinel, periclase, titanium dioxide, kaolin, diatomite and silica (para. [0008], [0026]). 
Frohning further teaches methanation catalyst carrier comprises aluminum oxide, an aluminum oxide-silicon oxide combination, aluminum silicate, a mixed oxide of aluminum oxide and silicon-dioxide or silicon dioxide (claim 3). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known silica-alumina or combination of silica and alumina as shown by Wang and Frohning to combine with hydrotalcite carrier of  Querner et al for help providing a desired methanation catalyst because combining such known carrier elements for help obtaining a desired methanation catalyst would have reasonable expectation of success for one ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 3-6, Querner et al already teaches such limitations. 
Regarding claim 8, Querner et al. further teaches the calcining time being less in the range of 0.1 to 24 hours, preferably being less than 2 hours (claim 1). 
Regarding claim 9-11, Frohning further teaches the carrier material for methanation catalyst having surface area of preferably 150 to 300 m2/g, pore volume of 0.35 or more cm3/g (col. 4 line 64-col. 5 line 7), and carrier particle size from 32 to 250 µm (table in col. 4). 
It would have been obvious for one of ordinary skill in the art to adopt such carrier surface area as shown by Frohning to practice the carrier material of Querner et al because by doing so can help provide a desired methanation catalyst as suggested by Frohning.  It would have been obvious for one of ordinary skill in the art to adopt such carrier pore volume as shown by Frohning to practice the carrier material of Querner et al because by doing so can help provide a desired methanation catalyst having specified active component concentration as suggested by Frohning.  It would have been obvious for one of ordinary skill in the art to adopt a carrier with such well-known particle size, surface area and pore volume as shown by Frohning for help obtaining a desired methanation catalyst because adopting such known elements for obtaining desired methanation catalyst would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Response to Arguments
Applicant’s amendments filed on 07/19/2022 have been fully considered, specifically “contacting porous support with at least one solid metal salt” has been acknowledged thus previous rejections based on  Johnson (WO01/19514A1) has been withdrawn.  
Applicant’s arguments filed on 07/19/2022 have been fully considered but are moot in view of current rejections because newly identified reference Querner et al teaches contacting a porous support with solid metal salt, then melting such metal salt as set forth in the rejections. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732